Application by the defendant for a writ of error coram nobis to vacate a decision and order of this court dated February 10, 1986 (People v Shapiro,. 117 AD2d 688), affirming a judgment of the Supreme Court, Kings County, rendered April 6, 1983, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Lawrence, Kooper and Eiber, JJ., concur.